DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-9 and 12-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 12/14/20 is overcome due to the Applicant’s amendments.

4.	The rejection of Claims 1-9 and 12-20 under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A) as set forth in the Final Rejection filed 12/14/20 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (JP 2003-272861 A).
	Regarding Claims 1-9, 12, and 14-20, Matsuura et al. discloses inventive organometallic compounds comprising the following partial structure:

    PNG
    media_image1.png
    181
    186
    media_image1.png
    Greyscale

(formula (1)) ([0001]) where Z11 = (forms a) heteroaromatic ring (such as pyridine, imidazole, and benzimidazole) and Z12 = non-aromatic ring which may comprise further 

    PNG
    media_image2.png
    147
    212
    media_image2.png
    Greyscale

(page 12); other embodiments are disclosed:

    PNG
    media_image3.png
    152
    244
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    189
    261
    media_image4.png
    Greyscale

(page 12).  However, Matsuura et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify 5-2 as disclosed by Matsuura et al. (see above) such that M = transition metal (Ir), n1 = 2, n2 = 1, L1 = Formula 2 as defined by the Applicant (with a1 = a2 = 1, R1-2 = hydrogen, A1 = nitrogen-containing ring having at least one N atom as a ring-forming atom (pyridine), A2 = condensed ring in which a 5-membered carbocyclic group is condensed to a 7-membered carbocyclic group), and L2 = Formula 5-1 or 5-2 as defined by the Applicant (with Y51-52 = O and T51 = *-C(CH3)=CH-C(CH3)=*’); X31-34 = CH of Formula 3 as defined by the Applicant; a21-22 = 1 and R21-22 = hydrogen of Formula 4-2 as defined by the 1 as defined by the Applicant (in Claim 14) (and thus also reads on the photophysical limitations as recited by the Applicant in the claims).  The motivation is provided by the fact that the modification merely involves the exchange of one (anionic ligand) group (as shown in the dotted box in 5-2) for a functional equivalent (another anionic ligand; i.e., acetylacetonate) that can be easily envisioned from Matsuura et al.’s disclosure, thus rendering the production predictable with a reasonable expectation of success.
Matsuura et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-transporting layer, light-emitting layer, hole-blocking layer, electron-transporting layer, and cathode for the constructions of displays ([0024], [0050]); its inventive metal complexes serve as dopant material that is in combination with (excess) host material in the light-emitting layer ([0047], [0068]).

	Regarding Claim 13, Matsuura et al. does not explicitly disclose an organometallic compound as recited by the Applicant, particularly in regards to the nature of the A1 group.  Nevertheless, it would have been obvious to modify 5-1 or 5-4 as disclosed by Matsuura et al. (see above) such that Formula 2 corresponds to Formula 2a as defined by the Applicant (with a11-12 = 1, R11-12 = hydrogen, A11 = imidazole group, and A12 = benzene group).  The motivation is provided by the fact that the modification merely involves the exchange of one group (pyridine) for a functional equivalent (benzimidazole) selected from a highly finite list as taught by Matsuura et al. (for Z11 in its general formula), thus rendering the production predictable with a reasonable expectation of success.

Response to Arguments
8.	Applicant’s argues on pages 15-17 that the prior art fails to meet all the features of Claim 1.  Applicant's arguments have been fully considered but they are not persuasive.  The Applicant has failed to address the 35 U.S.C. 103 rejection as set forth by the Office wherein 5-2 as disclosed by Matsuura et al. was modified to arrive at a compound that fully reads on the Applicant’s claims (and corresponds to 1 as defined by the Applicant in Claim 14).  Notice that the one anionic ligand was exchanged for a functional equivalent (acetylacetonate) which could be easily envisioned from the disclosure of Matsuura et al. (see above rejection).  
Furthermore, the Office maintains the position as set forth in the previous Office Action in regards to the unexpected data as presented by the Applicant.  Notice, for instance, that the tested compounds all utilize ligands with (R1)a1 = (R2)a2 = hydrogen of Formula 2 (for L1), the properties of which cannot be reasonably extrapolated to compounds comprising the full scope of R1-2 which can independently comprise other chemically distinct groups.  Furthermore, the Applicant is required to provide some estimation of error for the numbers (Driving voltage and EQE) presented in Table 2 (for Examples 1-7 and Comparative Examples 1-3) to allow for valid and meaningful comparisons to one of ordinary skill in the art.  Other problems exist.  Notice, for example, the equivalence of driving voltage values with Example 7 and Comparative Example 3 (both 6.0 V) (with Comparative Example 1 having a lower driving voltage of 5.8 V), with Comparative Examples 2-3 having a significantly greater EQE values.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.